Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to the Request for Continued Examination filed on 3/15/2021 for the application No.  16/101,304. Claims 1 and 3-20 are currently pending and have been examined. Claims 1 and 3-20 have been rejected as follow,

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1 and 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1,   recites amended limitations 
“such that, upon the purchase tracking module of the loyalty platform determining that a second user purchase made by the user is correlated with one of the unselected businesses, the user does not earn equity rewards for the second user purchas
MPEP 2163 establishes  “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”. Then the specification must be examined to assess whether an amended filed claim has adequate written support.
The language in the pointed limitations is not in the specification, it seems that 
the closest disclosure is in paragraph 52. Also, it is not clear  in claim 1 if the user has a “ first user purchase”. It is not  described with sufficient particularity each limitation claimed, in this case, it seems that the instant disclosure is reciting granting rewards if the second user purchases correlates with unselected business and the instant claim is claiming the contrary.
One skilled in the art would not recognize that the applicant had possession of the claimed invention at the time of filing. Again in this case a person skilled in the art would not recognize that the written description of the invention as providing adequate support for the claimed invention. 
In summary the examiner notes that the written description does not adequate support the claims because the pointed above reasons. Examiner requires clarification.
Claims 3-12,  they are depend of independent claims pointed above,  and they do not cure the deficiencies set forth above.  Therefore, the dependent claims are also rejected because written description does not adequate support the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims  1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1,   recites amended  limitations 
“such that, upon the purchase tracking module of the loyalty platform determining that a second user purchase made by the user is correlated with one of the unselected businesses, the user does not earn equity rewards for the second user purchas
Per MPEP 2103 “An application fails to comply with the second requirement of 35 U.S.C. 112(b) when the claims do not set out and define the invention with a reasonable degree of precision and particularity. In this regard, the definiteness of the language must be analyzed, not in a vacuum, but always in light of the teachings of the disclosure as it would be interpreted by one of ordinary skill in the art. Applicant’s claims, interpreted in light of the disclosure, must reasonably apprise a person of ordinary skill in the art of the invention, like in this case, language in the claims, pointed above, is not clear. 
Again, the language in the pointed limitations is not in the specification, it seems that 
the closest disclosure is in paragraph 52. Also, it is not clear  in claim 1 if the user has a “ first user purchase”. It seems that the instant disclosure is reciting granting rewards if the second user purchases correlates with unselected business and the instant claim is claiming the contrary.
The examiner notes that this kind of claim language without a clear correlation or definition on the instant disclosure,  adds ambiguity and vague to the invention. It does 
PER MPEP 2173 “If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993)”. 
MPEP 2111 also provides that “An applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See In re
Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994) (holding that an inventor may define specific terms used to describe invention, but must do so "with reasonable clarity, deliberateness, and precision" and, if done, must "‘set out his uncommon definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the art notice of the change" in meaning) (quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992))”. 
Claims 3-12,  they are depend of independent claims pointed above,  and they do not cure the deficiencies set forth above.  Therefore, the dependent claims are also rejected for failing to clarify the previous rejection, which renders the claims indefinite for failing to particularly point out and distinctly claim the subject matter.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and  3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1 and  3-20 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Examiner’s  analysis is re-evaluated  below in all the amended claims presented on 3/15/2021.
Claim 13: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of  
c) matching the user purchase with the business by correlating the purchase details with the rewarding-business index; d)   determining an amount of the equity reward based on a monetary value of the user purchase, a user transaction history, and reward policies of the business; “where the  loyalty  selection  to the first  business  excludes  the user from receiving  equity rewards from a second business included in the first market of the loyalty platform, and  where  the  loyalty  selection  does  not  exclude  the user  from  receiving equity rewards from a third business included in the second market of the loyalty platform and not included in the first market of the loyalty platform”, 
matching and determining …” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method managing and granting amount of equities rewards based on user’s purchases. Thus, the claim recites an abstract idea. See also MPEP 2106.04 (a).
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as,
“displaying, … a graphical user interface including a list of businesses included in a rewarding-business index of the loyalty platform, the list of businesses segregated into a plurality of markets, the list of businesses including a first business in a first market, a second business in the first market, and a third business in a second market, the first business not included in the second market, and wherein each market of the plurality of markets includes a grouping  of businesses defined by the loyalty platform as providing similar products and/or services; a) receiving a loyalty selection from a user, wherein the user is associated with a user account on the loyalty platform, the loyalty selection comprising a selection of a business listed in a rewarding-business index of the loyalty platform to receive an equity reward associated with the business;b)  obtaining purchase details of a user purchase made at the business with a linked payment medium, wherein the linked payment medium is linked to the user account on the loyalty platform; e) displaying the amount of the equity reward.”
These are limitations toward accessing or receiving data (gathering data). Receiving
data is very well understood, routine and conventional computer task activity; It

an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir.
1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
The Examiner analyses the additional elements in the claim  in view of the instant disclosure:  
“via a user computing device”; “user computing device communicatively coupled to the computing system implementing the loyalty platform”,  from the instant specification,   “[0031] User computing devices 102, 116, 118, may each include a processor, memory, communication interface, display, user input devices, GPS/position sensors and/or other components. In one example, a location of user computing device 116 may be ascertained via a  GPS system associated therewith. In one example, information from loyalty platform 108 may be transmitted to user computing device 118 via a network connection (such as the Internet) between  user computing device 118 and loyalty platform 108, for rendering within an interface or display implemented at user computing device 116. The display may be used to present a visual  representation of the loyalty platform 108. This visual representation may take the form of a graphical user interface (GUI)…”, paragraph 31.
“rewarding-business index ” from the instant specification,  “…a rewarding-business index (a list of all business actively participating in the equity loyalty platform including information associated with each business),..”, paragraph 4. “…In one example, rewarding-business index 186 comprises a database, with each entry therein corresponding to a unique business, said entry may comprise a name/description, a link to the reward/loyalty policies established by the business, the status of the reward program associated with that business (such as "active", "cancelled", "pending deposit of funds", etc.)..”, paragraph 47. 
“at  the  loyalty  platform”, from the instant specification,   “FIG. 1B shows an example of a computing system implementing the loyalty platform”, paragraph 8.


The combination of these additional elements is no more than mere instructions to apply the exception using  generic computer components (i.e. user computer device, non-transitory memory  and a processor, etc.).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea). See also MPEP 2106.04 (d).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“via a user computing device”; “user computing device communicatively coupled to the computing system implementing the loyalty platform”,  “rewarding-business index ”, “at  the  loyalty  platform”, are no more than mere instructions to apply the exception using generic computer components. i.e., mere instructions to apply an exception using generic computer components  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the “via a user computing device”; “user computing device communicatively coupled to the computing system implementing the loyalty platform”,  “rewarding-business index ”, “at  the  loyalty  platform”, limitations were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
The instant specification does not provide any indication that the elements 
via a user computing device”; “user computing device communicatively coupled to the computing system implementing the loyalty platform”,  “rewarding-business index ”, “at  the  loyalty  platform”, are anything other than a generic computer component and software or code, and the “vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at  1362-63, 115 USPQ2d at 1092-93; and vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015)”, court decisions cited in MPEP 2106.05(d)(II) indicate that merely determining an estimated outcome and setting a price or totalizing or summarizing is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the ”via a user computing device”; “user computing device communicatively coupled to the computing system implementing the loyalty platform”,  “rewarding-business index ”, “at  the  loyalty  platform”, limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible. See also MPEP 2106.05.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.

Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Claim 16: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a system.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 3-12, 14-15 and 18-20, the claims recite elements such as “…rendering the amount of the equity reward in a user interface….”; “…the business is included in a plurality of markets…”; “…correlating purchase details with the rewarding-business index comprises the loyalty platform tracking purchases…” ; “…linked payment medium comprises one of a debit card, a credit card, and a virtual wallet….”;  “a threshold distance of the business”; “amount of fractional shares of stock” . These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6345261(Feidelson)  in view of  US PG. PUB. No. 20070005416 (Jackson) in view of   US PG. PUB. No.  20070130000 (Assanassios).


As to claims 13, and 1, Feidelson discloses 
On a computing system implementing a loyalty platform (Figs. 1-3),  a method comprising: displaying, on a user computing device communicatively coupled to the computing system implementing the loyalty platform, a graphical user interface including a list of businesses included in a rewarding-business index of the loyalty platform, the list of businesses segregated into a plurality of markets, (see at least Fig. 4 , merchant and category [Examiner interprets as list of businesses segregated into a plurality of markets] and “partner directory”)
the list of businesses including a first business in a first market, a second business in the first market, and a third business in a second market, the first business not included in the second market, and wherein each market of the plurality of markets includes a grouping of businesses defined by the loyalty platform as providing similar products and/or services (see at least Fig. 4 ,  merchant and category [Examiner interprets as list of businesses segregated into a plurality of markets]  and “partner directory”. The Examiner notes that since Feidelson discloses category of merchants, it is obvious that a merchant can provide products and services in different categories);
 a) receiving, at the loyalty platform (see at least Figs. 4 and 5 and associated disclosure),  a loyalty selection from a user via the user computing device
wherein the user computing device is associated with a user account on the loyalty platform, the loyalty selection comprising a selection of the first business listed in the 
(“…the present invention relates to a method of providing an investment fund based on rebates received from on-line purchases comprising the steps of: registering members using a computer; identifying member purchases made at the on-line merchant sites; receiving rebates from the merchants based on member purchases…”, 2:5-12.
“…As is shown in FIG. 4, each member's home-page preferably includes: a chart of the performance of the fund versus various benchmarks 400; summary information on the fund 402; summary information on the member's holdings in the fund 405; information on credits 410 that the member has received towards the purchase of shares in the fund as a result of his purchases; hyperlinks to merchant web sites 415; a button or similar mechanism 420 to access further information concerning the member's account; … a button or similar mechanism 435 to redeem shares [Examiner interprets as to receive a loyalty selection]; …. Promotional offers, advertisements, and other system product information and offerings may also be provided on the member web page…”, 8:55-65. Button 435 Fig. 4 “redeem shares”.
“…Again referring to FIG. 3, a registered member of the program may make on-line purchases of goods or services from participating merchant web sites as shown by block 310. Advantageously, the member may access the merchant web sites by hyperlinks at several different areas of the administrator web site, e.g.,: 1) the registration form required for membership; 2) a page listing the merchants on the administrator web site[Examiner interprets as wherein the business is a first business and is included in a first market of the loyalty platform]; or 3) the member's home-page to include new merchants as the program expands. In the preferred embodiment, the member navigates to the administrator web site, and hyperlinks to a merchant web site in order to make a purchase at the merchant web site…”, 9:10-28 of Feidelson);
b) obtaining, with the loyalty platform, purchase details of a user purchase made at the first business with a linked payment medium, wherein the linked payment medium is linked to the user account on the loyalty platform;
(“In yet another preferred embodiment, the present invention relates to a method of providing an investment fund based on rebates received from on-line purchases comprising the steps of: registering members using a computer; identifying member purchases made at the on-line merchant sites; receiving rebates from the merchants based on member purchases; investing the rebates in the fund; issuing shares to each member based on the rebates received from merchants as a result of purchases made by that member; for rebates received from public merchants, purchasing securities of each public merchant based on the amount of rebates received from that particular merchant; and for rebates received from private merchants, purchasing securities in the public merchants as a function of the fund's then existing portfolio””…,2:25-40.
“…This credit card information is one way of enabling the administrator to identify member purchases at participating merchants 90 and subsequently bill the merchants for the rebate. The credit card details may include: 1) member name as it appears on type of credit card (e.g., Visa, MasterCard, Discover, and American Express); and 3) at least the last 5 digits on the credit card number…”, 8:6-11);

c)  matching, with a purchase tracking module of the loyalty platform, the user purchase with the first business by correlating the purchase details with the rewarding- business index
(see at least, “…As illustrated by block 302, the administrator first negotiates a contract with various on-line merchants such that the merchants agree to rebate a percentage of the purchase price of products or services bought by members of the program…”, element 302 in Fig. 3. “(33)   In the preferred embodiment, the rebate monies are forwarded to the administrator or directly to the escrow account 321 as illustrated by blocks 313 and 320”, element 313 or 320 and 322 in Fig. 3.
 “The stored merchant database information 25 preferably includes for each merchant that has agreed to provide rebates to members of the program: a system identification number and the discount(s) that the merchant has agreed to provide to members 80…”, 5:65-67 and 6:1-2.
See Fig. 2 “negotiate rebates with merchants”, Fig. 4 “partner directory”, and associated disclosure.
“…merchant database information relating to merchants that have agreed to provide rebates for member purchases…”, 16:20-24.
“…the administrator first negotiates a contract with various on-line merchants such that the merchants agree to rebate a percentage of the purchase price of products or services bought by members of the program…”, 7:15-20.


 d) determining, with the loyalty platform through a rewards manager in communication with the purchase tracking module and an equity allocation system, an amount of the equity reward based on a monetary value of the user purchase, a user transaction history, and reward policies of the business
(“The stored merchant database information 25 preferably includes for each merchant that has agreed to provide rebates to members of the program: a system identification number and the discount(s) that the merchant has agreed to provide to members 80…”, 5:65-67 and 6:1-2.
see Fig. 2 “negotiate rebates with merchants”, Fig. 4 “partner directory”, and associated disclosure.
“…merchant database information relating to merchants that have agreed to provide rebates for member purchases…”, 16:20-24.
“…the administrator first negotiates a contract with various on-line merchants such that the merchants agree to rebate a percentage of the purchase price of products or services bought by members of the program…”, 7:15-20.
“Merchants are able to offer their customers a tangible reward unlike any other currently available in the market. In a world of competition ever more defined by 60 lowest price, 
See also “…As illustrated by block 302, the administrator first negotiates a contract with various on-line merchants such that the merchants agree to rebate a percentage of the purchase price of products or services bought by members of the program…”, element 302 in Fig. 3. “(33)   In the preferred embodiment, the rebate monies are forwarded to the administrator or directly to the escrow account 321 as illustrated by blocks 313 and 320”, elements 313; 320; 322; 326; 330; 336 in Fig. 3);

 e) sending a buy order from the equity allocation system of the loyalty platform to a clearing system for equity in the first business based on the amount of the equity reward
(see at least Fig. 3 elements 313; 320; 322; 326; 330; 336 in Fig. 3 and Fig. 4 element 425);

f)  and displaying the amount of the equity reward to the user computing device, (see at least Fig. 4 elements 402, 405, 410, 420, 425, 435 and 440).
where the loyalty selection to the first business included in the first market of the loyalty platform
(see at least Fig. 4 elements 402, 405, 410, 420, 425, 435 and 440).

Feidelson does not disclose but Jackson discloses
excludes the user from receiving equity rewards via the loyalty platform from the ….business
Examiner interprets market], Fig. 2 element 522b. See also “…In addition, the consolidated loyalty system may facilitate the sharing of customer loyalty data between participating merchants [Examiner interprets as second market]…”, paragraph 39.
Also Jackson discloses  cross-reference of merchants [Examiner interprets as first business excludes the user from receiving equity rewards from a second business included in the first market] “[0050] Merchant database 522 may maintain a consolidated listing 522a of those merchants 200 who are in communication with consolidation platform 510 (e.g., by MID). For each merchant in listing 522a, merchant database 522 may also contain any of a number of cross-references to further information related to the merchant identified by that MID [Examiner interprets as not included in a second market of the loyalty platform]….”, paragraph 50 and Fig. 2
“…listing 522a may be limited to participating merchants 210, 220 and 230 and indication 522c may be omitted[Examiner interprets as not included in a second market of the loyalty platform]….”,  paragraph 51.
“[0052] For each merchant in listing 522a, merchant database 522 may also contain any of a number of cross-references to further information related to that merchant MID [Examiner interprets as not included in a second market of the loyalty platform]. For example, such information may be contained in a number of records or entries that may be linked to the merchant's MID in any suitable manner. As illustrated in FIG. 2, such records may include an instant discounts indication 522d
where the  loyalty  selection  to the first  business  excludes  the user from receiving  equity rewards from a second business included in the first market of the loyalty platform,
(MPEP 2111 provides that claims must be given their broadest reasonable interpretation.  The Examiner interprets that this limitation is no more than rules of doing business, see at least “loyalty program rules” element 202a in Fig. 2.
Further, Jackson discloses  a consolidate listing of merchants by category [Examiner interprets market], Fig. 2 element 522b. See also “…In addition, the consolidated loyalty system may facilitate the sharing of customer loyalty data between participating merchants [Examiner interprets as second market]…”, paragraph 39.
Also Jackson discloses  cross-reference of merchants [Examiner interprets as third business included in the second market of the loyalty platform and not included in the first market of the loyalty platform] “[0050] Merchant database 522 may maintain a consolidated listing 522a of those merchants 200 who are in communication with consolidation platform 510 (e.g., by MID). For each merchant in listing 522a, merchant database 522 may also contain any of a number of cross-references to further information related to the merchant identified by that MID…”, paragraph 50 and Fig. 2.
“…listing 522a may be limited to participating merchants 210, 220 and 230 and indication 522c may be omitted[Examiner interprets as third business included in the second market of the loyalty platform and not included in the first market of the loyalty platform] …”, paragraph 51.
“[0052] For each merchant in listing 522a, merchant database 522 may also contain any of a number of cross-references to further information related to that merchant MID [Examiner interprets as third business included in the second market of the loyalty platform and not included in the first market of the loyalty platform] For example, such information may be contained in a number of records or entries that may be linked to the merchant's MID in any suitable manner. As illustrated in FIG. 2, such records may include an instant discounts indication 522d, and a record of standing orders 522e”, paragraph 52).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jackson’s teaching with the teaching of  Feidelson. One would have been motivated to  provide functionality to include or exclude merchants or business from listings in order to facilitate business for merchants and for the consumers.

Further Feidelson does not disclose but Assanassios discloses
and where the loyalty selection does not exclude the user from receiving equity rewards via the loyalty platform from the third business included in the second market of the loyalty platform and not included in the first market of the loyalty platform
(MPEP 2111 provides that claims must be given their broadest reasonable interpretation.  The Examiner interprets that this limitation is no more than rules of doing business, see at least “loyalty program rules” element 202a in Fig. 2.
Further,  Assanassios discloses, “FIG. 7 illustrates an embodiment of the present invention wherein a merchant can be associated with one or more merchant group [Examiner interprets as wherein the third business is included in the second market of the loyalty platform and not included in the first market of the loyalty platform]…”, paragraph 64.
“[0078] FIG. 10 is a flow chart that represents steps associated with a program provider 302 defining and establishing merchant selection groups in accordance with an embodiment of the present invention.
[0079] In step Sl00, program provider 302 establishes a rule that includes a criterion or criteria of merchants required for merchants to join a select group of merchants [Examiner interprets as wherein the third business is included in the second market of the loyalty platform and not included in the first market of the loyalty platform]. For example, the rule identifies … that a merchant must have in order to join the select group. In addition to establishing rules for select groups of merchants [Examiner interprets as wherein the third business is included in the second market of the loyalty platform and not included in the first market of the loyalty platform].…”, paragraphs 78 and 79, Fig. 10 element S100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Assanassios’s teaching with the teaching of  Feidelson. One would have been motivated to  provide functionality and establish rules to facilitate association or exclusion of merchants in different listings in order to offer a flexible market program (see at least Assanassios’s abstract).

As to claim 1, it comprises the same limitations that claims 13 above, therefore is rejected in the same manner and further comprises 

(“ The system and method of the e-commerce embodiment will now be further described in connection with FIG. 3, which shows the interactions between the system administrator 300, merchants 304, and members 306 according to the present invention. As illustrated by block 302, the administrator first negotiates a contract with various on-line merchants such that the merchants agree to rebate a percentage of the purchase price of products or services bought by members of the program [Examiner interprets as selection excludes the user from receiving equity rewards associated with unselected businesses]. The contract may also include: a provision that the merchant agrees to pay the administrator a fee for the administrator's role in establishing and operating the system; a provision concerning the mechanics of tracking, calculating, and paying over the rebate monies to the administrator; and a provision concerning the merchant's web site content related to the system (e.g., a hyperlink to the system web site, a statement on the merchant's web site that it is a merchant participant in the system, and/or a statement on the merchant's web site listing the rebate percentage the merchant will offer to members 306.) …”, 7:20-30 of Feidelson.


As to claim 3, Feidelson discloses
wherein displaying the amount of the equity reward to the user includes rendering the amount of the equity reward in a user interface of a user computing device
(“…a provision concerning the merchant's web site content related to the system (e.g., a hyperlink to the system web site, a statement on the merchant's web site that it is a merchant participant in the system, and/or a statement on the merchant's web site listing the rebate percentage the merchant will offer to members 306.)…”, 7:25-30).
As to claims 7, 8, 14 and 15, Feidelson discloses 
wherein matching the user purchase with the business by correlating purchase details with the rewarding-business index comprises the loyalty platform tracking purchases made with a linked payment medium used to conduct the user purchase
(“…a rebate tracking component that tracks rebates received from merchants based on purchases made by members at the merchants…”,3:30-35.
purchase calculation component that calculates for each member a figure corresponding to that member's total purchase amount using a credit card during a period of time; a rebate tracking component that tracks rebates received from merchants based on member purchases at the merchants using the credit card;…”, 3:44-58);
wherein the linked payment medium comprises one of a debit card, a credit card, and a virtual wallet
(“…a rebate tracking component that tracks rebates received from merchants based on member purchases at the merchants using the credit card;…”, 3:34-43);
wherein matching the user purchase with the business by correlating the purchase details with the rewarding-business index comprises matching a transacting business description associated with the user purchase to a description of the business stored in the rewarding-business index
(“…The form may also request members to supply the basic details of any credit card they will use for on-line purchases. This credit card information is one way of enabling the administrator to identify member purchases at participating merchants 90 and subsequently bill the merchants for the rebate…”, 8:6-9); 
wherein obtaining purchase details includes accessing a record of purchases made with the linked payment medium

rebate monies that are due from and have been received from the merchants. It also preferably includes information relating to each member's purchases with the credit card of the credit card based customer loyalty program of the present invention…”, 6:10-18 and Fig. 1 element 32).

As to claim 10, Feidelson discloses
wherein determining the amount of the equity reward includes increasing the amount of the equity reward as a cumulative monetary value of user purchases from the business increases
(“…As is shown in FIG. 4, each member's home-page preferably includes: a chart of the performance of the fund versus various benchmarks 400 [Examiner interprets as determining the amount of the equity reward ]; summary information on the fund 402; summary information on the member's holdings in the fund 405; information on credits 410 that the member has received towards the purchase of shares in the fund as a result of his purchases…”, 8:55-65).

As to claim 11, Feidelson discloses 
wherein determining the amount of the equity reward includes applying a reward modifier to the amount of the equity reward to form a modified amount of the equity reward. 
calculating for each member a rebate corresponding to a percentage of that member's total purchase [Examiner interprets as applying a reward modifier] amount using a program credit card during a period of time; receiving rebates from the credit card issuer based on the rebate figure for each member during the period of time; investing the credit card issuer rebates in the fund; receiving rebates from merchants based on member purchases using the program credit card…”, claim 13.
“…As is shown in FIG. 4, each member's home-page preferably includes: a chart of the performance of the fund versus various benchmarks 400; summary information on the fund 402; summary information on the member's holdings in the fund 405; information on credits 410 that the member has received towards the purchase of shares in the fund as a result of his purchases; hyperlinks to merchant web sites 415; a button or similar mechanism 420 to access further information concerning the member's account; a button or similar mechanism 425 to make direct investments in the fund; a button or similar mechanism to access a hypothetical calculator allowing the member to approximate a future account value based on possible future rebates (e.g., the member is able to enter in a rebate value of $500 per year, and calculate the "hypothetical value" of his holding in 5 years, 20 years, etc. based on fund performance since inception); a button or similar mechanism 435 to redeem shares; and a button or similar mechanism 440 that provides access to more information concerning the fund…”, 8:55-67 and 9:1-9);
wherein determining the amount of the equity reward further comprises determining the amount of the equity reward as a percentage of the monetary value of the user purchase
calculating for each member a rebate corresponding to a percentage of that member's total purchase] amount using a program credit card during a period of time; receiving rebates from the credit card issuer based on the rebate figure for each member during the period of time; investing the credit card issuer rebates in the fund; receiving rebates from merchants based on member purchases using the program credit card…”, 8:55-67 and 9:1-10. See also 6:10-18 and Fig. 1 element 32).
wherein the percentage is based on a payment medium used to conduct the user purchase and further based on the user transaction history
(“…a total purchase calculation component that calculates for each member a figure corresponding to that member's total purchase amount using a credit card during a period of time; a rebate tracking component that tracks rebates received from merchants based on member purchases at the merchants using the credit card;…”, 3:45-58).
As to claim 12, Feidelson discloses 
wherein the amount of the equity reward comprises an amount of fractional shares of stock in the business
(“…Another investment-based customer award program is described in U.S. Pat. No. 5,233,514 to Ayyoubi et al. Ayyoubi et al. describe a customer loyalty program wherein customers receive credit towards the purchase of stock in a given company by sending in UPC labels from products that they have purchased from the given company…”, 1:44-49).

As to claim 4,  Feidelson discloses

wherein the business is a first business and is included in a first market of the loyalty platform (“…The redemption requests are preferably accepted and processed on a periodic basis such as daily or quarterly. In the preferred embodiment, the redemption form is received 10 on-line by the database server 10c, compiled into an FTP file, and sent via administrator FTP server 55 to the transfer agent's 65 FTP server. The transfer agent then processes the redemption form, and sends a confirmation file to the administrator FTP server 55. The server database 10c then accesses the file, and updates the stored investment fund 15 information 30. Other electronic means that can provide the
relevant information to/from the administrator system 3…”, 13:8-17.
“…Again referring to FIG. 3, a registered member of the program may make on-line purchases of goods or services from participating merchant web sites as shown by block 310. Advantageously, the member may access the merchant web sites by hyperlinks at several different areas of the administrator web site, e.g.,: 1) the registration form required for membership; 2) a page listing the merchants on the administrator web site[Examiner interprets as wherein the business is a first business and is included in a first market of the loyalty platform]; or 3) the member's home-page itself. These areas are continually updated by the administrator system 3 to include new merchants as the program expands. In the preferred embodiment, the member navigates to the administrator web site, and hyperlinks to a merchant web site in order to make a purchase at the merchant web site…”, 9:10-28).


not included in a second market of the loyalty platform, where the loyalty selection to the first business excludes the user from receiving equity rewards from a second business included in the first market of the loyalty platform, 
(Jackson discloses  cross-reference or listing or arrangements of merchants [Examiner interprets market], Fig. 2 element 522b. See also “…In addition, the consolidated loyalty system may facilitate the sharing of customer loyalty data between participating merchants [Examiner interprets as second market]…”, paragraph 39.
Also Jackson discloses  cross-reference of merchants [Examiner interprets as first business excludes the user from receiving equity rewards from a second business included in the first market] “[0050] Merchant database 522 may maintain a consolidated listing 522a of those merchants 200 who are in communication with consolidation platform 510 (e.g., by MID). For each merchant in listing 522a, merchant database 522 may also contain any of a number of cross-references to further information related to the merchant identified by that MID [Examiner interprets as not included in a second market of the loyalty platform, where the loyalty selection to the first business excludes the user from receiving equity rewards from a second business included in the first market of the loyalty platform]….”, paragraph 50 and Fig. 2
“…listing 522a may be limited to participating merchants 210, 220 and 230 and indication 522c may be omitted[Examiner interprets as not included in a second market of the loyalty platform, where the loyalty selection to the first business excludes the user from receiving equity rewards from a second business included in the first market of the loyalty platform]….”,  paragraph 51.
For each merchant in listing 522a, merchant database 522 may also contain any of a number of cross-references to further information related to that merchant MID [Examiner interprets as not included in a second market of the loyalty platform, where the loyalty selection to the first business excludes the user from receiving equity rewards from a second business included in the first market of the loyalty platform]. For example, such information may be contained in a number of records or entries that may be linked to the merchant's MID in any suitable manner. As illustrated in FIG. 2, such records may include an instant discounts indication 522d, and a record of standing orders 522e”, paragraph 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jackson’s teaching with the teaching of  Feidelson. One would have been motivated to  provide functionality to include or exclude merchants or business from listings in order to facilitate business for merchants and for the consumers.

Further Feidelson does not disclose but Assanassios discloses
wherein the loyalty selection does not exclude the user from receiving equity rewards from a third business, wherein the third business is included in the second market of the loyalty platform and not included in the first market of the loyalty platform
(Per MPEP 2111, giving the broadest reasonable interpretation, Assanassios discloses, “FIG. 7 illustrates an embodiment of the present invention wherein a merchant can be associated with one or more merchant group [Examiner interprets as wherein the third business is included in the second market of the loyalty platform and not included in the first market of the loyalty platform]…”, paragraph 64.
“[0078] FIG. 10 is a flow chart that represents steps associated with a program provider 302 defining and establishing merchant selection groups in accordance with an embodiment of the present invention.
[0079] In step Sl00, program provider 302 establishes a rule that includes a criterion or criteria of merchants required for merchants to join a select group of merchants [Examiner interprets as wherein the third business is included in the second market of the loyalty platform and not included in the first market of the loyalty platform]. For example, the rule identifies … that a merchant must have in order to join the select group. In addition to establishing rules for select groups of merchants [Examiner interprets as wherein the third business is included in the second market of the loyalty platform and not included in the first market of the loyalty platform].…”, paragraphs 78 and 79, Fig. 10 element S100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Assanassios’s teaching with the teaching of  Feidelson. One would have been motivated to  provide functionality and establish rules to facilitate association or exclusion of merchants in different listings in order to offer a flexible market program (see at least Assanassios’s abstract).

As to claim 5 and 6,  Feidelson discloses
listing the merchants on the administrator web site[Examiner interprets as wherein the business is a first business and is included in a first market of the loyalty platform] …”, 9:10-28.
Further Feidelson does not disclose but Assanassios discloses
wherein the business is included in a plurality of markets of the loyalty platform
(“FIG. 7 illustrates an embodiment of the present invention wherein a merchant can be associated with one or more merchant group …”, paragraph 64).
wherein the loyalty selection includes selection of the business in one or more of the plurality of markets of the loyalty platform
(“…a first merchant selection rule 602a may require that a merchant's store location be within a three-block radius of a particular street intersection. A second merchant selection rule 602b may require that a merchant includes used-books in its product inventory. Merchant 304A is located within the three-block radius, and sells used-books among its inventory. Therefore, merchant 304A satisfies both selection rules 602a and b and is a member of two merchant groups…”, paragraph 64). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Assanassios’s teaching with the teaching of  Feidelson. One would have been motivated to  provide functionality to facilitate association or exclusion sand selection of merchants in different listings in order to offer a flexible market program (see at least Assanassios’s abstract).

As to claim 9,  Feidelson discloses
further comprising, prompting the user to make the loyalty selection to the business
“…The member registration form asks the user to provide… system related information such as …. The form may also request members to supply… member purchases at participating merchants 90…”, 8:1-9.

Feidelson does not disclose but Assanassios discloses 
based on the user being within a threshold distance of the business.
(“…For example, a first merchant selection rule 602a may require that a merchant's store location be within a three-block radius of a particular street intersection…”, paragraph 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Assanassios’s teaching with the teaching of  Feidelson. One would have been motivated to  provide functionality to facilitate selection of merchants in different listings meeting some criteria in order to offer a flexible market program (see at least Assanassios’s abstract).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6345261(Feidelson)  in view of  US PG. PUB. No. 20070005416 (Jackson) in view of   US PG. PUB. No.  20070130000 (Assanassios) and in view of  “the best bank accounts for switching bonuses” (lovemoney.com).

As to claim 16, it comprises the same limitations that claims 13 and 1 above, therefore is rejected in the same manner and further comprises
a processor (Fig. 1 element 12 and associated disclosure); and a non-transitory memory storing instructions that when executed by the processor perform the steps of (Fig. 1 element 45 and associated disclosure).
determining that the user has made  a loyalty selection via the loyalty platform to  a business in the market 
(“…As is shown in FIG. 4, each member's home-page preferably includes: a chart of the performance of the fund versus various benchmarks 400; summary information on the fund 402; summary information on the member's holdings in the fund 405; information on credits 410 that the member has received towards the purchase of shares in the fund as a result of his purchases; hyperlinks to merchant web sites 415; a button or similar mechanism 420 to access further information concerning the member's account; … a button or similar mechanism 435 to redeem shares [Examiner interprets as to receive a loyalty selection]; …. Promotional offers, advertisements, and other system product information and offerings may also be provided on the member web page…”, 8:55-65. Button 435 Fig. 4 “redeem shares”);
Further Feidelson does not disclose but lovemoney.com discloses 
in response, displaying, via the user computing device, a loyalty- switch offer including an option for the user to switch loyalty from the different business to the transacting business
(“…Halifax is also offering a £100 switching incentive for those that move to its Current
Account, Reward Current Account or Ultimate Reward Account …”, page 3).

(lovemoney.com discloses business rules for switching loyalty to the transacting business “The £100 bonus will be paid into your account with three days of completing a switch when you use the Current Account Switch Service to transfer and close your old account”, page 3. It is obvious from the teaching of lovemoney.com that if the user has not meet business rules or criteria the reward is not granted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate lovemoney.com’s teaching with the teaching of  Feidelson. One would have been motivated to provide functionality to reward users who switch for transacting business in order to attract new customers (see page 1 of lovemoney.com).

As to claims  17  and 18, it comprises the same limitations than claim 11 above therefore is rejected in similar manner and further comprises
wherein determining the amount of the equity reward further comprises determining the amount of the equity reward as a percentage of the monetary value of the user purchase
(“…calculating for each member a rebate corresponding to a percentage of that member's total purchase] amount using a program credit card during a period of time; receiving rebates from the credit card issuer based on the rebate figure for each member during the period of time; investing the credit card issuer rebates in the fund; receiving rebates from merchants based on member purchases using the program credit card…”, 8:55-67 and 9:1-10. See also 6:10-18 and Fig. 1 element 32).
wherein the percentage is based on a payment medium used to conduct the user purchase and further based on the user transaction history
(“…a total purchase calculation component that calculates for each member a figure corresponding to that member's total purchase amount using a credit card during a period of time; a rebate tracking component that tracks rebates received from merchants based on member purchases at the merchants using the credit card;…”, 3:45-58).
As to claims 19 and 20,  Feidelson discloses
wherein the instructions further comprise issuing a buy order for the amount of the equity reward  (see Fig. 4 element 425).
wherein the instructions further comprise issuing a sell order for the amount of the equity reward (see Fig. 4 element 435) . 
Feidelson does not disclose but Jackson discloses
via the clearing system
(“[0024] Authorization platform 300 may process requests from merchants 200 to capture funds from a customer's financial account, e.g., when a customer 50 tenders 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jackson’s teaching with the teaching of  Feidelson. One would have been motivated to provide claringhouse functionality in order to “…enables merchants 200 to communicate with authorization platform 300…”, Jackson paragraph 26).

Response to Arguments
Applicant’s arguments of 3/15/2021 have been very carefully considered but are not persuasive.
Objection of claim 13 is withdrawn because applicant’s amendment.
Rejection of claims  1 and  3-12  under 112 is withdrawn because applicant’s amendment.
Applicant argues (remarks 9-12)
Rejections under 35 U.S.C. § 101
Claims 1 and 3-20 are rejected under 35 U.S.C. 101 on the asserted basis that the
claimed invention is directed to non-statutory subject matter.
Applicant respectfully traverses the rejection but has amended claims 1, 13, and 17
to further highlight the patent eligibility of the claims. Referring to claim 1, it has been

In this way, claim I provides a technical solution to the problem of administering
loyalty rewards via a loyalty program. As explained in Applicant's specification, prior
loyalty programs required high user involvement and did not foster brand or business
loyalty, which would often render the loyalty programs unattractive to businesses and
consumers alike. Further, a lack of communication among different actors in traditional
loyalty programs (e.g., user purchase tracking, rewards administration, etc.) further
exacerbated the above-identified issues, leading to inefficient loyalty programs that were
expensive to administer and cumbersome for users to interact with…. 
Thus, claim I does not include an abstract idea, and even if it did, claim I
incorporates the alleged abstract idea into a practical application, as explained above.
In response the Examiner asserts that Applicant amended the claims. However, the claims comprise generic computer components (i.e. loyalty platform, user computer device, non-transitory memory  and a processor, etc.) and software incorporating rules of doing business. Again, the Examiner agrees that the instant application is in compliance with the utility requirement.  The claimed invention has a readily apparent well-established utility (see MPEP 2107). But, per MPEP 2106 an invention also must have to comply with the Subject Matter Eligibility test under Alice framework. The instant claims are directed to an abstract idea. None of the limitations considered as an ordered combination, provides eligibility, because taken as a whole, the claim simply instruct the practitioner to implement an abstract idea with routine, conventional technology.
The claims as a whole do not integrate the method of organizing human activity into a practical application.  Thus, the claims are ineligible because is directed to the recited judicial exception (abstract idea). See also MPEP 2106.04 (d).

First, claim I does not include an abstract idea, as the "certain methods of
organizing human activity" category enumerated in the 2019 Revised Patent Subject Matter
Eligibility Guidance (2019 PEG) and the MPEP only lists certain, not all, methods of
organizing human activity as ineligible subject matter. The Office cites the subgrouping
that includes advertising, marketing, or sales activities or behaviors, which is commercial
or legal interactions. MPEP 2106.04(a)(2)(1) states that this category includes "agreements

behaviors, and business relations." Applicant submits that the matching and determining
elements of the claims cited by the Office are not within the scope of this category's
subgroupings.
Next, even if the claim includes an abstract idea, which Applicant disputes, the
alleged abstract idea is incorporated into a practical application, as the claim includes
limitations that reflect an improvement in the technical field of rewards program
administration…
In response the Examiner agrees that the instant application is in compliance with the utility requirement.  The claimed invention has a readily apparent well-established utility (see MPEP 2107). But, per MPEP 2106 an invention also must have to comply with the Subject Matter Eligibility test under Alice framework, see “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. The instant claims are directed to an abstract idea. None of the limitations considered as an ordered combination, provides eligibility, because taken as a whole, the claim simply instruct the practitioner to implement an abstract idea with routine, conventional technology. Accordingly, the claims are ineligible (see complete and facially sufficient analysis of the rejection above).

As another example, amended claim I recites that "the loyalty selection excludes
the user from receiving equity rewards associated with unselected businesses included in
the market and listed in the rewarding-business index, such that, upon the purchase tracking
module of the loyalty platform determining that a second user purchase made by the user
is correlated with one of the unselected businesses, the user does not earn equity rewards
for the second user purchase." By excluding other businesses in the market and listed in
the rewarding-business index once a loyalty selection to the business is made, user loyalty
to the business may be increased, and the cognitive load placed on the user when making
decisions about which businesses to make purchases from may be decreased.
Further, claim I is eligible according to Example 42 of the exemplary subject matter
eligibility analyses provided by the USPTO under the 2019 PEG. Similar to Example 42
(which includes converting updated information that was input by a user in a nonstandardized
form to a standardized format, automatically generating a message whenever
updated information is stored, and transmitting the message to all of the users as additional
elements that transform a method of organizing human activity into a practical application),

When construed, as broadly as reasonable, none of the limitations considered as an ordered combination, provides eligibility, because taken as a whole, the claim simply instruct the practitioner to implement the abstract idea with routine, conventional technology. Further, in Step 2B of the Alice’s framework, USPTO instructed that Examiners should consider the additional elements in combination, as well as individually, when determining whether a claim as a whole amounts to significantly more, as this may be found in the nonconventional and non-generic arrangement of known, conventional elements (in the instant case, the Examiner analyzed both the claims and the specifications). See also the discussion of evaluating combinations of additional elements in the May 4, 2016; July 15 Update;  the November 2, 2016 and Berkheimer memorandum, dated on  April 19/2018, all of them USPTO Memorandums.
The Examiner found that the additional or supplemental elements in this case,  pointed out in the facially sufficient analysis above,  do not integrate the abstract idea into a “practical application” because the instant claims do not include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2); • Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular

use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as discussed in MPEP § 2106.05 (e).
Finally, arguments related to “claim 42” are not germane because the detailed facially sufficient analysis above. All the elements in the claims were considered insignificant extra-solution activity or well- understood, routine, or conventional activity. Evidence was provided according to the MPEP 2106.07, 2106.05(f) and 2106.05(g). A prima facie of unpatentability has been established.

Applicant argues (remarks 14-18).
Rejections under 35 U.S.C. § 103
Claims I and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over
U.S. Patent No. 6,345,261 (Feidelson et al., hereinafter Feidelson) in view of U.S. Patent
Application Publication No. 2007 /0005416 (Jackson et al., hereinafter Jackson), and
further in view of U.S. Patent Application Publication No. 2007 /0130000 (Assanassios).
Applicant traverses the rejection. The cited references, even if combined as
suggested, do not disclose at least the claim I element of "the loyalty selection exclud[ing]
the user from receiving equity rewards associated with unselected businesses included in
the market and listed in the rewarding-business index, such that, upon the purchase tracking
module of the loyalty platform determining that a second user purchase made by the user
is correlated with one of the unselected businesses, the user does not earn equity rewards
for the second user purchase." As claimed in claim 1, the market (to which the business
and the unselected businesses belong) is defined by the loyalty platform as a grouping of
businesses providing similar products and/or services, and the businesses in the market are
listed in the rewarding-business index. Thus, the loyalty platform defines which businesses
participate in the equity rewards program (e.g., via the rewarding-business index) and
organizes those businesses into groupings (e.g., the market), to thus allow for, when the
user has selected a business in a market, the exclusion of awarding of equity rewards when
a user purchase is made at an unselected business within that market, to thereby foster

purchase made at a participating business (e.g., a business included in the merchant
database of Feidelson and/or the listing of merchants by category of Jackson) resulting in
the user not earning equity rewards for that user purchase, as required by claim 1. In
contrast, the "unselected businesses" allegedly taught by Feidelson and cited on page 20 of
the Office action are not a part of the merchant database, and thus would not be listed in
the rewarding-business index as required by claim 1.

In response the Examiner asserts that the claimed concept of rewarding a user or consumer for switching companies for transacting business is very well known. See evidence in the prima facie of obviousness above.
The prior art of search is crowd and the search conducted shows that there is lack of novelty on the claimed invention therefore there is loss of right to a patent. 
Further, arguments regarding rejections under the prior art are moot in light of the above new grounds of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/27/2021